Title: From George Washington to Rufus King, 29 February 1788
From: Washington, George
To: King, Rufus



Sir,
Mount Vernon 29th Feby 1788

I have received the letter with which you were pleased to honor me from Boston, and pray you to accept my thanks for, & congratulations on, the important information it contains.
Happy, am I, to see the favorable decision of your Convention upon the proposed Government; not only on acct of its adding an important State to the number of those which have already accepted it, but because it must be productive of good effects in other States, whose determination may have been problematical. The candid, and open behaviour of the minority, is noble and commendable. It will have its weight.
From my own knowledge, I cannot undertake to say what will be the fate of the Constitution in this State. I am altogether indebted to Gentlemen who visit me for information respecting the disposition of the people towards it, not having gone Six miles beyond the limits of my own farms since my return from Philadelphia. From these accounts, no doubt, from the first, has been entertained in my mind, of the acceptance of it here; notwithstanding the indefatigable pains which some very influencial characters take to oppose it.
I beg you to present me in respectful terms to Mrs King—and to receive assurances of the esteem & regard with which I

have the honor to be, Sir, Yr Most Obedt Hble Ser⟨vt⟩

Go: Washington

